Appeal from award of compensation benefits. Claimant was employed as a pastry cook in a summer resort hotel in the Adirondack area. Her working hours were from 7:00 a.m. to 8:30 P.M., seven days a week. She lived on her employer’s premises during the period of employment. The employer furnished cottages for claimant and other employees. Claimant had a rest period of from one to two hours in the afternoon whenever she could get away from her work. She regarded herself as always on call within the range of her working hours. While she could have *1078left the resort during her rest period, distance and lack of personal facilities of transport made this difficult. While on her rest period she went to the cottage of a fellow employee to return a book. She fell on a “ peculiar step ” leading to the cottage, located in such relation to the door that it could have been found to be a hazard. The ease falls within the pattern of injuries sustained during rest periods, of which Matter of White v. Williamson (246 App. Div. 874 [1936]), Matter of Sullivan v. Motor Realty Corp. (272 App. Div. 986 [1947]) and Matter of Fuller v. Title Guar. & Trust Co. (223 App. Div. 173 [1928]) are examples. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Brewster, Deyo, Santry and Bergan, JJ.